Exhibit 10.27.16

 

LOGO [g636257g0215080836786.jpg]

RESTRICTED STOCK UNIT PROGRAM

FEBRUARY 14, 2019

KEY EMPLOYEE AWARD

TERMS AND CONDITIONS

This Key Employee Award Terms and Conditions describes terms and conditions of
Restricted Stock or Restricted Stock Unit Awards, as part of the ConocoPhillips
Restricted Stock Unit Program (Program), granted under the 2014 Omnibus Stock
and Performance Incentive Plan of ConocoPhillips (referred to as the Plan) by
ConocoPhillips (Company) to certain eligible Employees (Employees). These Terms
and Conditions, together with the Award Summary given to each Employee receiving
an Award, form the Award Agreement (the Agreement) relating to the Awards
described. The Agreement covers both Restricted Stock and Restricted Stock
Units, and the term Employee covers recipients of Awards made either in
Restricted Stock or Restricted Stock Units.

 

1.

Type and Size of Grant. Subject to the Plan and this Agreement, the Company
grants to certain eligible Employees Restricted Stock or Restricted Stock Units.
Individual awards will be as set forth in the Award Summary given to each
Employee to whom an Award is granted. The Award Summary for each Employee is
made a part of this Agreement with regard to such Employee.

 

2.

Grant Date, Price, and Plan. The Grant Date is February 14, 2019. The Grant
Price is set forth on the Award Summary given to each Employee to whom an Award
is granted. Awards are made under the 2014 Omnibus Stock and Performance
Incentive Plan.

 

3.

Restrictions, Forfeiture, and Lapse of Restrictions. The Restricted Stock or
Restricted Stock Units subject hereto may be canceled or forfeited as set forth
herein. Except as otherwise noted in this Agreement, the following summary table
describes restrictions and terms, forfeiture, and lapse of restrictions, subject
to the more detailed provisions set forth below:

Summary Table

 

Summary of Termination Rules Status  

Termination

Date

   Forfeiture or Lapsing of Restrictions Retirement (age 55 and 5 years of
service)  

Prior to 6

months from

Grant Date

   Canceled upon Termination  

6 months from

Grant Date &

after

   Restrictions lapse upon Termination Layoff  

Prior to 6

months from

Grant Date

   Canceled upon Termination  

6 months to 1

year from Grant

Date

   Award is prorated and restrictions on remaining stock/units lapse upon
Termination  

1 year from

Grant Date &

after    

   Restrictions lapse upon Termination

 

Effective 2/14/2019

   Page 1 of 11   



--------------------------------------------------------------------------------

Disability  

Any date after

Grant Date

   Restrictions lapse upon Termination Death  

Any date after

Grant Date

   Restrictions lapse upon death Divestitures, outsourcing, and moves to joint
ventures  

Any date after

Grant Date

   Canceled upon Termination, unless otherwise approved by Authorized Party All
other Terminations        Canceled upon Termination

 

(a)

Restrictions and Terms.

 

  (i)

The Award shall be held in escrow by the Company until the lapsing of
restrictions placed upon the Award. The Employee shall not have the right to
sell, transfer, assign, or otherwise dispose of Restricted Stock or Restricted
Stock Units granted in an Award until the escrow is terminated. Except as set
forth below, the Award shall be forfeited and the related Restricted Stock or
Restricted Stock Units canceled upon the Employee’s Termination of Employment
with the Company prior to the lapsing of restrictions. If the Employee has
properly accepted the Award in accordance with the process for accepting Awards
established by the Administrator from time to time, restrictions shall lapse on
the Restricted Stock or Restricted Stock Units granted in an Award on the third
anniversary of the Grant Date; otherwise, restrictions on the Award shall
continue until the Award has been properly accepted in accordance with the
process for accepting Awards established by the Administrator from time to time
or until cancelled by the Authorized Party, unless otherwise determined by the
Authorized Party. Upon the lapsing of restrictions, the number of shares of
unrestricted Stock equal to the number of shares of Restricted Stock or
Restricted Stock Units for which the restrictions have so lapsed shall be
registered in the Employee’s name, and the related shares of Restricted Stock or
Restricted Stock Units shall be canceled; provided, however, that the Authorized
Party may choose instead to issue any Restricted Stock with the restrictions
removed, rather than cancel such Restricted Stock and issue unrestricted Stock;
and further provided, however, that in places where it is determined by the
Authorized Party that payout in the form of unrestricted Stock is prohibited by
law, regulation, or decree, or where the cost of legal compliance to issue the
unrestricted Stock would be unreasonably expensive, the Fair Market Value of
such unrestricted Stock shall be paid in cash instead of settlement of the Award
in unrestricted Stock. Cash payouts are only permitted where such legal
restrictions exist. Settlement of the Award in unrestricted Stock or cash
payout, if any, shall be made upon the lapsing of restrictions on the Award,
but, in any event, shall be made no later than March 15 of the year following
the year in which such restrictions lapse.

 

  (ii)

Restricted Stock Units do not have any voting rights or other rights generally
associated with Stock, and are merely an obligation of the Company to make
settlement in accordance with the terms and conditions applicable to such
Restricted Stock Units. Restricted Stock Units granted to Employees who are
resident in the United States or the United Kingdom on the Grant Date and on the
United States or United Kingdom payroll on the Grant Date shall accrue a
dividend equivalent at such times as an ordinary quarterly cash dividend is paid
on the Stock of the Company, which dividend equivalent shall be paid in cash to
the Employee to whom the Award was made. Restricted Stock Units granted to
Employees other than those described in the previous sentence shall not accrue a
dividend equivalent. Payment of a dividend equivalent, if any, shall be made on
the first day of the third month of each calendar quarter (or, if the New York
Stock Exchange is not open on such day, the first day that the New York Stock
Exchange is open thereafter), and, in any event, shall be made no later than
March 15 of the year following the year in which the ordinary quarterly cash
dividend is paid.

 

Effective 2/14/2019

   Page 2 of 11   



--------------------------------------------------------------------------------

  (iii)

When an Award is made of Restricted Stock, such Restricted Stock will be held in
escrow for the Employee to whom the Award is made. The Employee to whom the
Award is made will have all rights of ownership to such stock including, but not
limited to, voting rights and the right to receive dividends, except that the
Employee to whom the Award is made shall not have the right to sell, transfer,
assign, or otherwise dispose of such shares until the escrow is terminated. The
escrow shall end upon, and to the extent of, the lapsing of restrictions.

 

(b)

Termination of Employment.

 

  (i)

General Rule for Termination. If, prior to the date on which restrictions lapse
in accordance with the schedule set forth in the Award, the Employee’s
employment with a Participating Company shall be terminated for any reason
except death, Disability, Retirement, or Layoff, any Restricted Stock or
Restricted Stock Units remaining in escrow pursuant to such Award shall be
canceled and all rights thereunder shall cease; provided, however, that the
Authorized Party may, in its sole discretion, determine that all or any portion
of an Award shall not be canceled due to Termination of Employment.

 

  (ii)

Layoff Within Six Months. If, prior to a date six months from the date an Award
is granted, the Employee’s employment with a Participating Company shall be
terminated by reason of Layoff, such Award shall be canceled and all rights
thereunder shall cease.

 

  (iii)

Layoff Within One Year. If, on or after a date six months from the date an Award
is granted but prior to a date one year from the date an Award is granted, the
Employee’s employment with a Participating Company shall be terminated by reason
of Layoff, the Employee shall retain a prorated number of the Award shares or
units granted. The number of Award shares or units retained will be computed by
multiplying the original number of Award shares or units granted by a fraction,
the numerator of which is the number of full months of employment from the first
day of the month in which the Award was granted until the date the employee is
terminated and the denominator of which is 12. Such calculation shall be rounded
down to the nearest whole share. In such case, the restrictions on the prorated
Award shall lapse on the date of Termination of the Employee from the employ of
the Company and its subsidiaries, and settlement shall be made in accordance
with the settlement provisions above.

 

  (iv)

Layoff After One Year. If, on or after a date one year from the date an Award is
granted, the Employee’s employment with a Participating Company shall be
terminated by reason of Layoff, the Employee shall retain all rights provided by
the Award at the time of such Termination of Employment. In such case, the
restrictions on the Award shall lapse on the date of Termination of the Employee
from the employ of the Company and its subsidiaries, and settlement shall be
made in accordance with the settlement provisions above.

 

  (v)

Retirement Within Six Months. If, prior to a date six months from the date an
Award is granted, the Employee’s employment with a Participating Company shall
be terminated by reason of Retirement, such Award shall be canceled and all
rights thereunder shall cease.

 

  (vi)

Retirement After Six Months. If, on or after a date six months after the Grant
Date of an Award, the Employee’s employment with a Participating Company shall
be terminated by reason of Retirement, the Employee shall retain all rights
provided by the Award at the time of such Termination of Employment. In such
case, the restrictions on the Award shall lapse on the date of Termination of
the Employee from the employ of the Company and its subsidiaries, and settlement
shall be made in accordance with the settlement provisions above.

 

  (vii)

Disability. If, after the date the Award is granted, an Employee shall terminate
employment following Disability of the Employee, the Employee shall retain all
rights provided by the Award at the time of such Termination of Employment. In
such case, the restrictions on the Award shall lapse on the date of Termination
of Employment from the employ of the Company and its subsidiaries, and
settlement shall be made in accordance with the settlement provisions above.

 

Effective 2/14/2019

   Page 3 of 11   



--------------------------------------------------------------------------------

  (viii)

Death. If, after the date an Award is granted, an Employee shall die while in
the employ of a Participating Company, or after Termination of Employment by
reason of Retirement, Disability, or Layoff (and prior to the cancellation of
the Award), the restrictions on the Award shall lapse on the date of death, and
settlement shall be made in accordance with the settlement provisions above. No
transfer of an Award, or of the unrestricted Stock or other proceeds of an
Award, as a result of the death of the Employee shall be effective to bind the
Company unless the Authorized Party shall have been furnished with such evidence
as the Authorized Party may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions of such Award.

 

  (ix)

Transfers and Leaves. Transfer of employment between Participating Companies
shall not constitute Termination of Employment for the purpose of any Award
granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined by the Authorized Party, in each case in accordance
with applicable law and by application of the policies and procedures adopted by
the Company in relation to such leave of absence.

 

  (x)

Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, an Employee ceases to be employed by Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity interest of such Participating Company (removing it from
the controlled group of companies of which the Company is a part), (c) the sale
of all or substantially all of the assets of such Participating Company to
another employer outside of the controlled group of corporations (whether the
Employee is offered employment or accepts employment with the other employer),
(d) the Termination of the Employee by a Participating Company followed by
employment within a reasonable time with a company or other entity in which the
Company owns, directly or indirectly, at least a 50% interest, or (e) any other
sale of assets determined by the Authorized Party to be considered a divestiture
under this Program, the Authorized Party may, in its sole discretion, determine
that all or a portion of any such Award shall not be canceled. In such cases,
the restrictions on the Award shall lapse on the date of Termination of the
Employee from the employ of the Company and its subsidiaries, and settlement
shall be made in accordance with the settlement provisions above.

 

  (xi)

Change of Control. Upon a Change of Control, the following shall apply to any
Award:

 

  (1)

Each Employee shall immediately become fully vested in such Award that is not
assumed, or substituted for, by an acquirer in connection with the Change of
Control, and such Award shall not thereafter be forfeitable for any reason,
except as set forth in Section 3(c).

 

  (2)

With regard to any other Award, each Employee shall become fully vested in such
Award upon incurring a Severance following such Change of Control, and such
Award shall not thereafter be forfeitable for any reason, except as set forth in
Section 3(c).

 

  (3)

In the event of vesting of an Award pursuant to either Section 3(b)(xi)(1) or
Section 3(b)(xi)(2), all restrictions and other limitations applicable to any
Restricted Stock granted in any Award shall lapse. With regard to such
Restricted Stock, it shall become free of all restrictions and become
transferable. With regard to such Restricted Stock Units, all restrictions and
other limitations applicable to the Restricted Stock Units shall lapse and the
Restricted Stock Units shall be settled in unrestricted Stock or cash at the
same times and upon the same events as it would otherwise have been made in
accordance with the settlement provisions above.

 

Effective 2/14/2019

   Page 4 of 11   



--------------------------------------------------------------------------------

  (xii)

Specified Employees. Notwithstanding anything herein to the contrary, in the
event that this Award or the dividend equivalents associated with this Award are
includible in income pursuant to section 409A of the Internal Revenue Code,
settlement of the Award or any other distribution hereunder due to Separation
from Service with the Company and its subsidiaries shall not be made to a
“specified employee” (as that term is defined in section 409A(a)(2)(B)(i)) prior
to six months after the specified employee’s Separation from Service from the
Company and its subsidiaries (or, if earlier, the date of death of the specified
employee).

 

(c)

Detrimental Activities and Suspension of Award.

 

  (i)

If the Authorized Party determines that, subsequent to the grant of any Award
but prior to any Change of Control, the Employee has engaged or is engaging in
any activity which, in the sole judgment of the Authorized Party, is or may be
detrimental to the Company or a subsidiary, the Authorized Party may cancel all
or part of the Restricted Stock or Restricted Stock Units held in escrow
pursuant to the Award or Awards granted to that Employee. Upon any Change of
Control, the Authorized Party may cancel all or part of the Restricted Stock or
Restricted Stock Units held in escrow pursuant to the Award granted to the
Employee only upon a determination by the Authorized Party that the Employee has
given the Company Cause for such cancellation.

 

  (ii)

If the Authorized Party, in its sole discretion, determines that the lapsing of
restrictions on Restricted Stock or Restricted Stock Units held in escrow
pursuant to any Award has the possibility of violating any law, regulation, or
decree pertaining to the Company, any of its subsidiaries, or the Employee, the
Authorized Party may freeze or suspend the Employee’s right to settlement or
payout of the Award until such time as the lapse of restrictions would no
longer, in the sole discretion of the Authorized Party, have the possibility of
violating such law, regulation, or decree.

 

  (iii)

Notwithstanding anything herein to the contrary, any Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

 

4.

No Assignment of Award Except Upon Death. Rights under the Plan and this
Agreement cannot be assigned or transferred other than as a consequence of the
death of the Employee.

 

5.

Tax Withholding. In all cases the Employee will be responsible to pay all
required withholding taxes applicable to an Award. Should a withholding tax
obligation arise with regard to an Award or the lapsing of restrictions on
Restricted Stock or Restricted Stock Units granted in an Award, the Company may
satisfy the withholding tax obligation by withholding shares. The value of the
shares of Stock withheld for this purpose shall be an amount consistent with
applicable laws and regulations. In cases where a withholding tax obligation
arises prior to the lapse of restrictions on Restricted Stock or Restricted
Stock Units granted in an Award, the Company may instead satisfy the withholding
tax obligation by payment of cash by the Employee. Payment of cash shall not be
allowed unless the Employee and Company have agreed to make such payment by
payroll withholding. If any interest is required under local laws, regulations,
or decrees to be charged on or imputed against the payroll withholding, the
Employee shall be responsible for paying such interest, which shall be withheld
from pay. In cases where payment by payroll withholding cannot be made due to
circumstances arising after the election or where the Authorized Party has
determined that such withholding would violate any applicable law, regulation,
or decree, shares of Stock shall be withheld instead. When necessary, lapsing of
restrictions may be accelerated by the Authorized Party to the extent necessary
to provide shares of Stock to satisfy any withholding tax obligation. This
withholding tax obligation includes, but is not limited to, federal, state, and

 

Effective 2/14/2019

   Page 5 of 11   



--------------------------------------------------------------------------------

 

local taxes, including applicable non-U.S. taxes such as U.K. PAYE. If
Australian tax law applies to the Employee, then an Award is a scheme to which
Subdivision 83A-C of the Income Tax Assessment Act 1997 of Australia applies
(subject to the conditions in that Act).

 

6.

Shareholder Rights for Restricted Stock Units. The Employee shall not have the
rights of a shareholder until the Restricted Stock Unit has been canceled and
ownership of shares of Stock has been transferred to the Employee. As described
above, the Company may pay dividend equivalents with regard to Restricted Stock
Units in certain circumstances.

 

7.

Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while Restricted Stock or Restricted
Stock Units are outstanding, the Grant Price and the number of shares of
Restricted Stock or Restricted Stock Units shall be correspondingly adjusted.

 

8.

Relationship to the Plan. In addition to the terms and conditions described in
this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement or as to findings of fact shall be
final, conclusive, and binding.

 

9.

No Employment Guarantee. No provision of this Agreement shall confer any right
upon the Employee to continued employment with any Participating Company.

 

10.

Governing Law. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware.

 

11.

Amendment. Without the consent of the Employee, this Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
an Employee or to add to the rights of an Employee or to surrender any right or
power reserved to or conferred upon the Company in this Agreement, provided, in
each case, that such changes or corrections shall not adversely affect the
rights of the Employee with respect to the grant of an Award evidenced hereby
without the Employee’s consent, or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities or tax laws.

 

Effective 2/14/2019

   Page 6 of 11   



--------------------------------------------------------------------------------

DEFINITIONS

Capitalized terms not defined below shall have the meanings set forth in the
Plan.

“Administrator” means the CEO, who is authorized, with regard to outstanding
Awards, to administer the Program and take action under this the Program. The
CEO may delegate such administrative duties and responsibilities as shall be
deemed desirable.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion, or take action under the Administrative Procedure for the
Restricted Stock Unit Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer, acting as the Special Equity Award Committee of the
Board of Directors of the Company, is the Authorized Party, although the
Committee may act concurrently as the Authorized Party. The Authorized Party may
delegate duties and responsibilities regarding the operation of the Program,
other than the authority to grant an Award.

“Award” means any Restricted Stock or Restricted Stock Units granted to an
Employee pursuant to such applicable terms, conditions, and limitations as the
Authorized Party may establish in order to fulfill the objectives of the
Program.

“Cause” means “Cause” as that term is defined in the Key Employee Change in
Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan.

“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.

“Chief Executive Officer” or “CEO” means the Chief Executive Officer of the
Company.

“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

“Company” means ConocoPhillips, a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

“Good Reason” means “Good Reason” as that term is defined in the Key Employee
Change in Control Severance Plan of ConocoPhillips applied as if an Employee
were a participant under such plan.

“Grant Price” means the Fair Market Value for one share of Stock as of the date
of the grant of an Award. Grant Price is not adjusted for any restrictions
applicable to the Award.

“Key Employee Change in Control Severance Plan of ConocoPhillips” means the plan
of that name (or a successor plan to the plan of that name) in effect on an
applicable Change of Control. If no plan of that name (or successor plan to the
plan of that name) is in effect on an applicable Change of Control, it shall
mean instead the plan of that name in effect on the date of the Award.

 

Effective 2/14/2019

   Page 7 of 11   



--------------------------------------------------------------------------------

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Restricted Stock” means shares of Stock that have certain restrictions attached
to the ownership thereof.

“Restricted Stock Unit” means a unit equal to one share of Stock (as determined
by the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

“Retirement” means Termination at age 55 or older with a minimum of 5 years of
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Separation from Service” means “separation from service” as that term is used
in section 409A of the Internal Revenue Code.

“Severance” means “Severance” as that term is defined in the Key Employee Change
in Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan, and shall also incorporate the meaning of the terms
“Cause” and “Good Reason” contained in the definition of “Severance” in such
plan.

“Stock” means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

“Termination” or “Termination of Employment” means cessation of employment with
the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

 

Effective 2/14/2019

   Page 8 of 11   



--------------------------------------------------------------------------------

Attachment “A”

“Change of Control”

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

 

Effective 2/14/2019

   Page 9 of 11   



--------------------------------------------------------------------------------

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2019:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of subsection (c) of this definition;

(b) individuals who, as of January 1, 2019, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2019 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation, or common equity securities of an entity other than a
corporation, resulting from such Business Combination or the combined voting
power of the then outstanding Voting Stock of such corporation or other entity,
and (iii) at least a majority of the members of the board of directors of the
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, resulting from such Business Combination were
members of the Incumbent Board at the time of the initial agreement or initial
action by the Board providing for such Business Combination; or

(d) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

 

Effective 2/14/2019

   Page 10 of 11   



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2019 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

Effective 2/14/2019

   Page 11 of 11   